Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the RCE and filed on March 16, 2022.
Claims 1-16 and 24-39 are currently pending and claims 17-23 and 40-46 were previously cancelled.
No claims have been amended in the RCE filed March 16, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. 103 as being unpatentable over Hamadi, Ezick, and Polyudov are withdrawn in view of Applicant’s amendments and arguments.  Independent claims 1, 13, 24, and 36 have been amended to include: “a first identifier that is: (A) locally generated by the first constraint satisfaction solver and is unique to the first satisfaction solver, and (B) is globally unique across the whole ensemble, and that (C) associates the first clause with the first constraint satisfaction solver.”  On page 13 of remarks, Applicant argues that the prior art does not teach these newly presented features and Examiner agrees.  Therefore, the previous rejection of claims under 103 is withdrawn.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered and they persuasive.  See above for details.

Conclusion
Claims 1-16 and 24-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121